Citation Nr: 1545892	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-18 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left hip/thigh disorder.

2. Entitlement to service connection for tibia and fibula disorders, claimed as shin splints.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.

In February 2014, the issues were remanded to the Agency of Original Jurisdiction (AOJ) for additional development, including examinations.  Unfortunately, another remand is needed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's February 2014 remand, the Veteran was scheduled for a VA examination in June 2015; however, he failed to report.  In late July 2015, he informed VA that he had missed the scheduled examination due to an unexpected death of a close family member, and asked that the examination be rescheduled. The Board finds that the examination should be rescheduled in light of these circumstances.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file updated VA clinical records.

2. Obtain and associate with the claims file any records related to the Veteran's claim for Social Security benefits.

3. Schedule the Veteran for an examination to address the etiology of his claimed left hip/thigh and shin splint disorders. The examiner should review the file in conjunction with the examination. 

For each claimed disability, the examiner is asked to opine whether it is at least as likely as not (a 50/50 chance) that the hip/thigh or shin splint disorders are related to active service. All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

The Veteran requested that his examination be scheduled at the Pensacola, Florida, facility. If possible, please schedule his examination at this facility.

4. After the above development has been completed, readjudicate the claims on appeal. If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

